Citation Nr: 0215448	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  00-03 692	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
right knee disability.

(The issues of entitlement to service connection for thoracic 
and cervical spine disabilities will be the subject of a 
later decision by the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from May 1957 to May 
1963, and from May 1964 to June 1985.

This matter comes before the Board on appeal of an April 1999 
rating decision by a Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the issues of entitlement to service 
connection for thoracic and cervical spine disabilities have 
been developed for appellate review; however, the Board is 
currently undertaking additional development on those issues 
pursuant to authority granted by 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When 
the development actions are completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  See 67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) (codified 
at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues.  


FINDINGS OF FACT

1.  The veteran's low back disability, including 
spondylolisthesis and degenerative disc disease, originated 
in service.

2.  The veteran's right knee disability is manifested by 1+ 
medial collateral laxity, and pain that equates to limitation 
of flexion to 60 degrees.


CONCLUSIONS OF LAW

1.  Low back spondylolisthesis and degenerative disc disease 
were incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1137 (West Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2001).

2.  The criteria for a higher rating for right knee 
disability have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.41, 
4.42, 4.45, 4.71a, Diagnostic Codes 5257, 5259, 5260, 5261 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), was signed into law.  This 
liberalizing law is applicable to the veteran's claims.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  But see Dyment v. 
Principi, 287 F.3d 1377 (2002) ("the inference is nearly 
inescapable that section 3(a) of the VCAA ... was not intended 
to be given retroactive effect"). 

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

The Board notes that the RO, in granting service connection 
for right knee disability and initially assigning a 
noncompensable rating therefor, and in denying entitlement to 
service connection for low back disability, considered these 
claims on the merits.  Moreover, after review of the record, 
the Board concludes that VA's duties under both the VCAA and 
the new regulations have been fulfilled.

The record reflects that the veteran was provided later in 
April 1999 with notice of the April 1999 rating decision from 
which the current appeal originates.  He was provided a 
statement of the case in September 1999 which notified him of 
the issues addressed, the evidence considered, the 
adjudicative actions taken, the decisions reached, the 
pertinent law and regulations, and the reasons and bases for 
the decisions.  The veteran thereafter perfected his appeal 
of these issues.  In July 1998, the veteran was provided the 
appropriate forms for authorizing VA to obtain private 
treatment records on his behalf and was advised to complete 
and return the forms if he wanted VA to obtain any such 
records.  In May 2000, the RO advised the veteran to submit 
any pertinent evidence in his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board notes that a 
December 2001 supplemental statement of the case provided the 
veteran with the regulations implementing the VCAA.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed, and that the veteran is aware, through 
the July 1998 and May 2000 correspondences from VA, of which 
evidence would be obtained by him and which evidence would be 
retrieved by VA.  The Board concludes that the statement of 
the case and supplemental statements of the case informed the 
veteran of the information and evidence needed to 
substantiate his claims.  It is clear from submissions by and 
on behalf of the veteran that he is conversant with the legal 
requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were either obtained by the 
RO or submitted by the veteran.  The Board notes that the 
veteran, at his April 2000 hearing before a hearing officer 
at the RO, indicated that he was in receipt of disability 
benefits from the Social Security Administration (SSA).  
Notably, however, while he indicated that his SSA benefits 
were based on his hearing loss and hypertension, he did not 
suggest that the benefits were based on his right knee or low 
back disabilities, and he has not otherwise suggested that 
any SSA records are pertinent to the instant appeal.  Nor has 
the veteran or his representative requested that VA obtain 
any records from SSA.  The Board notes that the veteran was 
afforded VA examinations of his disabilities in October 1999.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be taken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of two of 
the veteran's claims.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

I.  Low back disability

Factual background

The service enlistment examinations for the veteran are not 
on file.  Service medical records show that chest X-ray 
studies throughout service were negative for any pertinent 
abnormalities, and that the service medical records are 
negative for any reference to the veteran's low back, except 
for a notation concerning the presence of a small scar of the 
lumbar region on examination in September 1982.

A July 1985 VA examination report shows that examination of 
the musculoskeletal system was essentially normal, as were 
chest X-ray studies.

On file are records from a military hospital for the period 
from July 1985 to February 1999.  The records show that an 
intravenous pyelogram done in January 1990 identified the 
presence of disc space narrowing and degenerative spurring at 
the L4-L5 and L5-S1 levels.  Other records document 
complaints of lower back pain.

On file are VA and private treatment records for July 1985 to 
August 2001 which document treatment for low back problems, 
and which contain X-ray studies showing degenerative changes 
affecting the lumbar spine.  The records show that the 
veteran underwent a laminectomy in April 1999.

On file are employment records dated in September 1985, which 
show that the veteran underwent X-ray studies of the 
lumbosacral spine which demonstrated the presence of first 
degree spondylolisthesis L5 on S1, as well as degenerative 
disc disease at the fourth lumbar interspace with associated 
minimal osteophytes.  The records indicate that physical 
examination of the spine was normal, but that the veteran was 
nevertheless disqualified from employment because it was not 
felt that he could lift and carry 100 pounds or that he was 
capable of prolonged bending, squatting, stooping, twisting 
or standing.

On file is the report of an October 1985 VA Agent Orange 
Registry examination.  The examiner noted that the veteran 
had undergone X-ray studies in September 1985 which had shown 
spondylolisthesis with degenerative disc disease at the 
fourth lumbar space and degenerative joint disease.  The 
veteran informed the examiner that he was unemployed on 
account of those X-ray findings.  Physical examination showed 
that his spine was clinically normal, and the examiner noted 
that the veteran complained of back problems but had no 
symptoms.

On file is the report of an August 1998 examination of the 
veteran by L.H.R., M.D.  The veteran reported lower back 
complaints and suggested that he injured his back when he was 
blown from a bunker while serving in Vietnam.  He reported 
that he had worked in a warehouse after service, which had 
required bending, lifting, pushing and pulling.  The 
examiner's impression was of lower back pain with associated 
right lower extremity symptomatology, as well as Grade I 
spondylolitic spondylolisthesis at L5-S1 and degenerative 
disc disease at L4-L5.

On file is the report of an October 1999 VA examination of 
the veteran, at which time he reported injuring his lower 
back while jumping into a bunker in service.  Following 
physical examination, the veteran was diagnosed with Grade I 
spondylolisthesis at L5-S1 and degenerative joint disease.  
The examiner concluded that there was essentially no 
possibility that the conditions shown in the October 1985 
report were incurred while on active duty.

In a statement received in January 2000, a service comrade of 
the veteran indicated, in essence, that he witnessed the 
veteran with back problems in service.

In a March 2000 statement, Dr. R. indicated that he had 
reviewed the report of the October 1999 VA examination which 
indicated that there was no possibility that the veteran's 
low back disability was incurred in service.  Dr. R. noted 
that while the veteran did not complain of lower back 
symptoms in October 1985, he nevertheless was denied 
employment because of the abnormal findings on X-ray studies, 
including degenerative joint disease, degenerative disc 
disease, spondylolisthesis and a congenital defect.  Dr. R. 
stated that the veteran's spondylolitic spondylolisthesis at 
the L5-S1 level was likely a developmental condition, but 
that the veteran clearly developed degenerative disc disease 
affecting L4-L5 and L5-S1 levels along with it.  Dr. R. 
indicated that while he could not state that service was the 
most probable cause of the degenerative condition, he 
concluded that the veteran's service likely contributed to 
the degenerative low back condition and aggravation of his 
spondylolisthesis.

In several statements, and at an April 2000 hearing before a 
hearing officer at the RO, the veteran essentially indicated 
that he was involved in combat in service, and that he hurt 
his back either through diving into bunkers, carrying heavy 
objects, or through parachuting or rappelling.  The veteran 
indicated that he had experienced back problems for the 
remainder of his service.

In a statement received in February 2002, the veteran's wife 
indicated that she had met the veteran in service, and that 
he had constantly complained in service and thereafter about 
his back.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. § 3.303 (2001).  Service incurrence of arthritis 
during wartime service may be presumed if it is manifested to 
a compensable degree within one year of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).  Congenital 
or developmental defects as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c) (2001).  However, VA's Office of General Counsel 
has held that service connection may be granted for diseases, 
but not defects, of congenital or developmental origin.  See 
VAOPGCPREC 82-90.

Every veteran of wartime service shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. 
§ 3.304(b) (2001).  When the report of a service entrance 
examination is not of record, the Board must accord the 
veteran the presumption of soundness at service entry, absent 
clear and unmistakable evidence to the contrary.  See Jensen 
v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994) (Government is 
in best position to have reliable medical evidence about 
changes in a preexisting condition; if entry exam is 
unavailable, it can not penalize the veteran in favor of whom 
all doubts are to be resolved).  

Although the veteran's service medical records are negative 
for any complaints, finding or diagnosis of low back 
disability, the veteran has testified that he experienced 
recurring low back problems since his service in Vietnam.  
The Board finds his testimony to be credible and notes that 
his testimony is supported by the statements of his wife and 
his service comrade, as well as by Dr. R.  Moreover, the 
veteran presented with X-ray evidence of degenerative changes 
affecting his lower spine within three months of his 
retirement from service.  The Board acknowledges the opinion 
of the October 1999 examiner, which concluded that the 
veteran's low back disabilities did not originate in service, 
but finds the testimony of the veteran and the statements of 
his wife and service comrade, in conjunction with the 
findings on X-ray examination shortly after his retirement 
and the March 2000 opinion by Dr. R., to be of greater 
evidentiary value.

The Board notes that the veteran's spondylolisthesis was 
described by Dr. R. as developmental in origin, but points 
out that Dr. R. has not suggested that the condition existed 
prior to service.  Nor is there any evidence suggesting that 
the veteran's spondylolisthesis is in the nature of a 
developmental defect, rather than a developmental disease.  
See VAOPGCPREC 82-90 (noting that developmental "defects" 
are structural or inherent abnormalities or conditions which 
are more or less stationary in nature).  Moreover, the Board 
notes that the reports of the veteran's enlistment 
examinations are not on file.  In essence, the only evidence 
suggesting that the veteran's low back disabilities existed 
prior to service consists of the opinion of the October 1999 
examiner.  The Board points out, however, that the examiner 
did not specifically conclude that any low back condition 
existed prior to service, but rather stated only that any 
such condition was not incurred in service.  In light of the 
above, the Board concludes that the evidence on file does not 
clearly and unmistakably establish that the veteran's 
spondylolisthesis or degenerative disc disease existed prior 
to service.  

In sum, the record reflects that the veteran was diagnosed 
with degenerative changes affecting his lower back within 
three months of his retirement from service; that he has 
presented testimony, supported by the statements of his wife 
and a service comrade, that he experienced low back problems 
in service for many years; that a physician has suggested 
that he had low back disability in service; and that the 
referenced low back disability did not exist prior to 
service.  In light of the above, the Board finds that the 
evidence supporting the claim is at least in equipoise with 
that against the claim.  Accordingly, service connection is 
in order for low back spondylolisthesis and degenerative disc 
disease.


II.  Right knee disability

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected right knee disability.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the evidence of record is not adequate 
for rating purposes.

As noted in the Introduction, the veteran's service ended in 
June 1985.  Service connection for right knee disability was 
granted in April 1999, evaluated as noncompensably disabling 
effective June 30, 1998.  The evaluation assigned the right 
knee disability was increased to 10 percent in December 2001, 
effective from June 30, 1998.

Service medical records show that the veteran fell and 
injured his right knee in October 1971; the knee ligaments 
were stable on examination and he was diagnosed with right 
knee strain with no evidence of ligament damage.  The records 
show that he thereafter underwent repair of his right knee 
anterior cruciate ligament and medial collateral ligament in 
1973, and by November 1973 exhibited mild medial laxity; he 
was able to flex the knee to 120 degrees and extend the knee 
to 5 degrees.

On VA examination in July 1985, the veteran exhibited a 
normal gait, and examination of the musculoskeletal system 
was essentially normal.

On file are VA and private treatment records for July 1985 to 
August 2001 which include a July 1999 note indicating that 
the veteran reported that he was having a problem with his 
right knee due to arthritis, and a November 1999 note 
indicating that the veteran had a prior history of right knee 
replacement.  The records show that despite complaints of 
right lower extremity weakness, the veteran exhibited full 
right lower extremity strength on examination, and that he 
typically exhibited full and pain-free range of right knee 
motion.  The notes show that in March 2001, the veteran 
requested a cane because of low back and right knee pain and 
trouble with balance, at which time physical examination 
disclosed the presence of an antalgic gait, and he was issued 
forearm crutches.  In April 2001, he presented with crutches 
and a right knee brace.

On file is the report of an October 1985 VA Agent Orange 
Registry examination, at which time the veteran reported that 
he had experienced no right knee disability since the surgery 
in service.

On VA hypertension examination in June 1993, the veteran 
exhibited a normal gait without the use of an assistive 
device.  His gait was also normal on VA examination in 
February 1998.

Of record is the report of an August 1998 examination of the 
veteran by L.H.R., M.D., at which time the veteran reported 
experiencing right lower extremity complaints originating 
from his lower back, including increased weakness.  The 
veteran reported that he had worked since 1987 in the post 
office, and before that, had worked in a government 
warehouse.  Physical examination disclosed that the veteran 
had a normal gait and was able to heel and toe stand without 
difficulty.  He exhibited full and painless range of motion 
in all joints of the right lower extremity.  His motor 
strength was 5/5.  The examiner's impression was of lower 
back pain with associated right lower extremity 
symptomatology.

On file is the report of an October 1999 VA examination of 
the veteran, at which time he complained of daily right knee 
pain with occasional slight swelling and decreased range of 
motion.  He denied any symptoms of giving way or the need for 
any assistive devices.  Physical examination showed that the 
veteran had a slight limp, with some tenderness to palpation 
of the knee.  His cruciate and lateral collateral ligaments 
were stable, but there was 1+ laxity of the medial collateral 
ligament.  No crepitation or effusion was present.  The 
veteran was able to flex the knee to 95 degrees and to extend 
the knee to 0 degrees.  X-ray studies disclosed prominence of 
the tibial spines and minimal hypertrophic change at the 
medial aspect of the distal femur and proximal tibia.  The 
joint spaces were preserved and no free joint bodies or 
meniscal calcifications, or any fractures or destructive 
lesions, were present.  The examiner concluded that the 
veteran had moderate functional impairment, with 
approximately 35 degrees additional loss of right knee 
motion.

In several statements on file, and at an April 2000 hearing 
before a hearing officer at the RO, the veteran indicated 
that he was unable to bend his right knee properly.  He also 
indicated that he experienced problems with prolonged 
standing, stooping, and bending, with decreased range of 
right knee motion, and swelling and pain.  At his April 2000 
hearing, the veteran denied undergoing any right knee surgery 
since service, and he indicated that he was no longer working 
since his low back surgery in April 1999.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Compare Francisco, supra.  In Fenderson, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2001).

The RO has evaluated the veteran's right knee disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5259.  Under 
Diagnostic Code 5259, a 10 percent evaluation is warranted 
for removal of semilunar cartilage that is symptomatic.  
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2001).

Alternatively, a 10 percent evaluation is warranted for 
slight recurrent subluxation or lateral instability.  A 20 
percent rating is warranted for moderate recurrent 
subluxation or lateral instability, and a 30 percent 
evaluation is appropriate for severe subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).

A 10 percent rating may be assigned for limitation of flexion 
of the leg to 45 degrees, a 20 percent rating is warranted 
for limitation of flexion of the leg to 30 degrees, and a 30 
percent evaluation is warranted for flexion limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2001).  A 
10 percent rating is warranted for extension limited to 10 
degrees, a 20 percent rating is warranted for extension 
limited to 15 degrees, and a 30 percent rating is warranted 
for limitation of extension of the leg to 20 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001).  

Review of the record discloses that the veteran's right knee 
disability is manifested by pain and medial collateral 
ligament laxity.  The veteran apparently uses a knee brace 
for his symptoms and walks with the use of an assistive 
device in part due to pain from his right knee.  
Nevertheless, for the reasons that follow, the Board finds 
that a higher rating for right knee disability is not 
warranted.

First, it should be pointed out that 10 percent, which is 
currently assigned for the veteran's disability, is the 
highest rating assignable under Diagnostic Code 5259.  
Consequently, the Board will analyze other potentially 
applicable rating criteria, such as those relating to 
instability and limitation of motion.  

The Board notes that instability affecting the veteran's 
right knee is limited to the medial collateral ligament, and 
that the cruciate and lateral collateral ligaments are 
stable.  Moreover, although the October 1999 examiner 
described the veteran's impairment as moderate in nature, the 
laxity of the affected ligament was described as only 1+ in 
severity.  Additionally, the veteran indicated that he does 
not experience problems with the knee giving way.  Therefore, 
despite the examiner's overall characterization, the Board 
finds that the specific symptoms relative to instability do 
not warrant a higher rating under Diagnostic Code 5257.  In 
short, the evidence on file does not show right knee 
impairment that can be accurately described as causing more 
than slight subluxation or lateral instability.  The 1+ 
laxity of a single ligament is best characterized as causing 
no more than slight instability, particularly in the absence 
of problems with the knee giving way laterally.  Accordingly, 
the Board finds that the veteran's right knee disability does 
not approximate the criteria for a 20 percent evaluation 
under Diagnostic Code 5257.  (Diagnostic Code 5257 is not 
predicated on loss of range of motion; thus, problems with 
pain experienced by the veteran are not to be considered in 
applying the criteria of this Diagnostic Code.  Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).)

Turning to criteria by which the veteran's pain and limited 
motion may be evaluated, the Board notes that while the 
veteran has on several occasions been found to have full, 
pain-free motion of the knee, when he was examined by VA in 
October 1999 his motion was limited to 95 degrees of flexion.  
(Extension was not limited.)  The examiner, in assessing the 
veteran's problems with pain, indicated that the functional 
loss experienced by the veteran equated to an approximately 
35 degrees of additional loss of right knee motion.  In other 
words, the veteran still retains a substantial level of right 
knee motion.  Even when 35 degrees is subtracted from 95 
degrees of actual motion, the equivalent loss (60 degrees) 
does not amount to a compensable level of disability.  
Diagnostic Code 5260.  Moreover, while the veteran complains 
of right leg weakness, he has consistently demonstrated full 
right lower extremity strength.  Given the above evidence 
showing substantial remaining range of right knee motion and 
the absence of objective findings of loss of strength, the 
Board finds that a compensable rating under limitation of 
motion codes is not warranted.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Although a rating separate from that 
assignable under Diagnostic Code 5257 may be awarded where 
warranted based on loss of motion, see VAOPGCPREC 9-98, in 
this case it is not warranted because the veteran does not 
experience functional loss due to pain, weakness, 
fatigability, etc. that equates to a compensable rating.  
DeLuca, supra.  

The Board notes that some treatment records refer to the 
veteran as having had a right knee replacement.  The Board 
points out, however, that none of the medical records on file 
show that the veteran actually underwent replacement of his 
right knee, and the veteran himself testified, in April 2000, 
that he had not undergone any right knee surgery since 
service.  Nor has the veteran alleged in connection with the 
instant claim that he is entitled to a higher rating on the 
basis of right knee replacement.  The provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 are therefore not for 
application.

Finally, the Board has given consideration to the possibility 
of a separate rating based on a finding of arthritis despite 
the fact that the veteran does not have a compensable loss of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The 
veteran has demonstrated medial collateral instability of the 
right knee, but he has not been diagnosed with arthritis of 
the right knee, and X-ray studies of the knee have not 
disclosed the presence of arthritis.  The Board acknowledges 
that treatment records have recorded the veteran's assertion 
that he has right knee arthritis, but points out that none of 
his treating or examining physicians have concluded the same.  
Evidence which is simply unenhanced information recorded by a 
medical examiner does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Moreover, there is no indication that the veteran is 
qualified through education, training, or experience to offer 
medical diagnoses, statements or opinions.  See 66 Fed. Reg. 
45,620, 45,630 (to be codified at 38 C.F.R. § 3.159(a)(1)).  
The Board also notes that while X-ray studies of the right 
knee in October 1999 showed minimal hypertrophic change at 
the medial aspect of the distal femur and proximal tibia, the 
X-ray studies indicated that the veteran's joint spaces were 
well preserved, and neither the radiologist nor the October 
1999 VA examiner diagnosed arthritis.  Accordingly, the 
veteran is not entitled to a separate rating on account of 
arthritis.  Diagnostic Code 5003.  

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2001).  Clearly, the veteran's right knee disability is 
productive of some industrial impairment.  The Board notes, 
however, that while the veteran has been unemployed since 
April 1999, he stopped working due to his pending back 
surgery.  The Board points out in any event that the 10 
percent evaluation for right knee disability acknowledges 
that this impairment causes some interference with 
employment.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown , 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
There is no evidence on file indicating that his disability 
has interfered with his employment to a degree greater than 
that contemplated by the regular schedular standards.

In addition, the current evidence of record does not reflect 
frequent periods of hospitalization because of the service-
connected disability, or indicate that the manifestations of 
the disability are unusual or exceptional.  Rather, the 
evidence shows that the manifestations of the disability are 
those contemplated by the schedular criteria.  In sum, there 
is no indication in the record that the average industrial 
impairment resulting from the disability would be in excess 
of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996);  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Lastly, the Board notes that the RO, in granting the 
veteran's claim for service connection for right knee 
disability, assigned the veteran an effective date for the 
grant of service connection of June 30, 1998.  The Board has 
reviewed the evidence on file and concludes that the 
underlying level of severity for the veteran's condition has 
remained at the 10 percent level, but no more, since the 
award of service connection.  For the reasons enumerated 
above, and because there is no indication of greater 
disability than that described above during the period 
beginning June 30, 1998, a higher rating is not warranted at 
any time since the award of service connection.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to service connection for low back 
spondylolisthesis and degenerative disc disease is granted.

A higher rating for right knee disability is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

